Opinion issued September 7, 2006












In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-01083-CR
   ____________

GERALD D. MCGOWAN, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 230th District Court
Harris County, Texas
Trial Court Cause No. 839261




MEMORANDUM  OPINION
               On January 14, 2006, Gerald D. McGowan was convicted of the offense of
felony aggravated assault with a deadly weapon against a family member in trial court
cause number 839261.  He appealed his conviction and his appeal was assigned to the
Fourteenth Court of Appeals.
               On November 17, 2005, appellant Gerald D. McGowan filed , in this Court
a pro se handwritten document captioned “writ of habeas corpus for bond reduction.” 
The Fourteenth Court of Appeals issued an opinion on January 12, 2006 affirming
McGowan’s conviction in cause number 839261.  A mandate of affirmance issued on
June 28, 2006.
               We construe the document filed on November 17, 2005 as an appeal under
article 44.04 of the Code of Criminal Procedure.  See Tex. Code Crim. P. Ann. art.
44.04(d), (g) (Vernon Supp. 2005).  Because the underlying convictions are now
final, this bond appeal is dismissed as moot. 
PER CURIAM
Panel consists of Justices Keyes, Alcala, and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).